DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant's election with traverse of the species of SEQ ID NOs: 117, 79 and 80 in the reply filed on 11/17/2020 is acknowledged.  The traversal is on the ground that searching all of the sequences would not be unduly burdensome.  This is not found persuasive because Applicant has failed to explain how conducting individual searches on an excess of 40 distinct and unrelated sequences at 90% identity would not be burdensome.  
The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 40-59 are pending.
Claims 40-59 are examined herein.
Improper Markush Grouping
Claims 41, 43-45, 50, 52-54 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or 
The Markush groupings of Claims 41, 43-45, 50, 52-54 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The groups comprise members that are nucleic acids and the polypeptides encoded by the nucleic acids.  A comparison of the amino acid residue sequences of the encoded polypeptides shows that the members represent a diverse variety of polypeptides, varying in length between 105 and 929 amino acid residues in length and sharing virtually no sequence identity.  As such, the polypeptides do not share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 
Applicant broadly claims a cured tobacco leaf from a tobacco plant comprising heterologous nucleic acid molecule operably linked to a promoter comprising a sequence selected from the group consisting of SEQ ID NOs: 113-118, wherein the tobacco plant exhibits reduced axillary bud growth after topping as compared to a control tobacco plant not expressing the heterologous nucleic acid molecule.  The claims are reasonably interpreted to encompass cured tobacco leaves that comprise the heterologous nucleic acid molecules and leaves that do not comprise the heterologous nucleic acid molecules.  
Applicant describes approximately 80 nucleic acid sequences and polypeptides encoded by the sequences in the sequence identifiers that, according to the instant disclosure, can cause reduced axillary bud growth when expressed or mutated in a plant.  The sequence of SEQ ID NO:79 (elected herein), encodes a barnase protein of SEQ ID NO:80 and a nucleic acid encoding a polypeptide with at least 90% identity to SEQ ID NO:80 is deemed to be adequately described by the instant disclosure in view of the teachings of the prior art, as several barnase polypeptides have been described by the prior art and several structures had been solved.  

Claims 40, 42, 46-49, 51, 55-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a cured tobacco leaf using a nucleic acid encoding a polypeptide with at least 90% identity to SEQ ID NO: 80 (elected herein) operably linked to one of SEQ ID NO:113-118, does not reasonably provide enablement for making and using cured tobacco leaves across the scope of the claims.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of 
Applicant broadly claims a cured tobacco leaf from a tobacco plant comprising heterologous nucleic acid molecule operably linked to a promoter comprising a sequence selected from the group consisting of SEQ ID NOs: 113-118, and additionally wherein the tobacco plant exhibits reduced axillary bud growth after topping as compared to a control tobacco plant not expressing the heterologous nucleic acid molecule.  The claims are reasonably interpreted to encompass cured tobacco leaves that comprise the heterologous nucleic acid molecules and leaves that do not comprise the heterologous nucleic acid molecules.  
Applicant teaches approximately 80 nucleic acid sequences and polypeptides encoded by the sequences in the sequence identifiers that, according to the instant disclosure, can cause reduced axillary bud growth when expressed or mutated in a plant.  Applicant teaches no working examples using a member of the listed sequence identifiers.  
	Applicant does not teach how to make and use cured tobacco leaves across the scope of the claims without undue experimentation.  The disclosure is silent with respect to any significant use for the leaves of Claims 40, 46-49, 55-59 across the scope of the claims.  Any nucleic heterologous nucleic acid operably linked to the listed promoters is encompassed by the claims, including the vast majority of nucleic acids with no function.  The leaves, if comprising the heterologous nucleic acids, would merely be leaves of tobacco plants that comprise a heterologous promoter, with no required phenotypes in the parent plant or function of the heterologous nucleic acid.  No 
Further, with respect to Claims 42 and 51, Applicant does not teach how to make and use cured tobacco leaves across the scope of the claims without undue experimentation.  Applicant does not provide teachings to enable making the recited genera of tobacco leaves from a tobacco plant that exhibits reduced axillary bud growth after topping as compared to a control tobacco plant not expressing the heterologous nucleic acid molecule.  The claims encompass any heterologous nucleic acid operably linked to the recited promoter sequences, including nucleic acids encoding any protein naturally-occurring in any organism or a mutated or synthetic protein or any nucleic acid that encodes, for example, any RNAi-triggering nucleic acid.  Given the breadth of the claims, even with the nucleic acids and polypeptides provided by Applicant in the sequence listing, the vast genus of nucleic acids that would produce the recited phenotypes are deemed to be unpredictable and it would require undue trial and error experimentation by one of ordinary skill in the art to make Applicant’s invention across the scope of the claims.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 40-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 20100218270 A1).
Applicant claims a cured leaf from a tobacco plant comprising a heterologous nucleic acid molecule operably linked to a promoter comprising a sequence selected from the group consisting of SEQ ID NOs: 113-118 (Claim 40), the cured leaf of claim 40, wherein the heterologous nucleic acid comprises a nucleic acid sequence encoding a polypeptide having at least 90% (Claim 41) or 98% (Claim 44) or 100% (Claim 45) sequence identity to an amino acid sequence encoded by a polynucleotide sequence from a list including SEQ ID NO:79, or a nucleic acid having 100% identity to SEQ ID NO:79 (Claim 43) (elected herein), the cured leaf of claim 40, wherein the tobacco plant 
The claims are reasonably interpreted to encompass a leaf from a tobacco plant wherein only part of the tobacco plant comprises the recited combination of heterologous nucleic acids.  As such, the cured leaf of the claims encompasses any cured tobacco leaf, including those that do not comprise the instantly recited heterologous nucleic acids.  An amendment to specify that the leaf comprises the heterologous nucleic acids would obviate this rejection and would render the claims non-obvious in view of the teachings of the prior art.  For example, amendments that would accomplish this would include “40. (New) A cured leaf from a tobacco plant comprising a heterologous nucleic acid molecule operably linked to a promoter comprising a sequence selected from the group consisting of SEQ ID NOs: 113-118, wherein said leaf comprises said linked heterologous nucleic acid.”  Such a amendment would obviate the prior art rejections, but the claims may still be deficient under 35 USC 112(a) for the reasons set forth previously herein.  Applicant is encouraged to call Examiner to discuss amendments or showings that may be helpful in putting the claims in condition for allowance.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHARLES LOGSDON/Examiner, Art Unit 1662